DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed December 3, 2020, October 12, 2022 and October 27, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received December 3, 2020 are acceptable for examination purposes.
Specification
The specification received December 3, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the battery case" in line 7.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites plural battery cases (lines 2 and 5-6) and it is unclear which battery case(s) the limitations of claim 1 to “the battery case” is referring to.  It is suggested that the phrase “the battery case” in claim 1, and any respective dependent claim where the same phrase need be clarified, be amended to “each battery case” to overcome this rejection.  Claims 2-12 are dependent upon claim 1 and do not remedy this issue.  Thus claims 2-12 are also rejected for this reason.
Claim 10 recites the limitation "the electrode body" in line 10.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites plural batteries with each of the batteries including an electrode body (lines 2 and 5-6) and it is unclear which electrode body/bodies the limitations of claim 10 to “the electrode body” is referring to.  It is suggested that the phrase “the electrode body” in claim 10, and any respective dependent claim where the same phrase need be clarified, be amended to “each electrode body” to overcome this rejection.   Claims 11-12 are dependent upon claim 10 and do not remedy this issue.  Thus claims 11-12 are also rejected for this reason.
Claim 4 recites that the intermediate holder is disposed between every adjacent battery cell.  However, according to the disclosure the intermediate holder is only disposed between a pair of adjacent battery cells and when an array of battery cells are provided, a plurality of intermediate holders are then employed rather than the intermediate holder as claimed and each intermediate holder of the plurality of intermediate holders are disposed between a pair of respective adjacent battery cells.  Claim 4 is indefinite as it appears to define a single intermediate holder that is disposed between every adjacent cell which does not appear to agree with the disclosure which appears to teach of a somewhat different configuration as claimed.  For purposes of examination, claim 4 has been interpreted in light of the specification to be a plurality of intermediate holders disposed between a respective pair of adjacent battery cells of the plurality of battery cells.
Claim 7 recites that the end holder is provided at each of both ends of the cells.  However, according to the disclosure two end holders are provided at respective ends of the plurality of battery cells.  Claim 7 appears to define an end holder (singular form) which is provided at both ends as opposed to the disclosure which appears to teach of a pair of end holders, each end holder provided at a respective end of the plurality of battery cells.  For examination purposes, the claim has been interpreted in light of the specification to be a pair of end holders, each end holder provided at a respective end of the plurality of battery cells.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application No. 2013/0089763).
As to claim 1,  Lee discloses in Fig. 3 a battery pack comprising:
a plurality of arranged battery cells 10; and
a battery holder configured to hold the battery cells 10,
wherein each of the battery cells 10 includes an electrode body and a battery case that stores the electrode body,
the battery case includes a pair of broad width surfaces facing each other,
a pair of narrow width surfaces each being orthogonal to the broad
width surfaces and facing each other, 

    PNG
    media_image1.png
    663
    599
    media_image1.png
    Greyscale

and four side portions each connecting corresponding ones of the broad width surfaces and the narrow width surfaces,

    PNG
    media_image2.png
    692
    572
    media_image2.png
    Greyscale

the plurality of battery cells are arranged such that the broad width surfaces
sequentially face each other and the pair of narrow width surfaces are aligned (Fig. 3),
the battery holder 115 includes
a planar portion extending along a corresponding one of the broad
width surfaces of the battery cells, 

    PNG
    media_image3.png
    787
    736
    media_image3.png
    Greyscale

and a protruding portion provided at each of both ends of the planar portion and protruding from the corresponding broad width surface, and the protruding portion includes a recessed portion in which a corresponding one of the side portions provided at both sides of the corresponding broad width surface fits.

    PNG
    media_image4.png
    758
    721
    media_image4.png
    Greyscale

As to claim 2, the planar portion of the holder 115 includes raised portions 115a which are disposed in an intermediate portion of the corresponding broad width surface and are absent in the outer peripheral portion of the corresponding broad width surface.
As to claim 3, the battery holder 115 includes intermediate holders disposed between adjacent battery cells 10 of the plurality of battery cells, the intermediate holder includes a planar portion extending along the broad width surfaces of the adjacent battery cells, the broad width surfaces facing each other, and a protruding portion provided at each of both ends of the planar portion and protruding from the corresponding broad width surfaces of the adjacent cells 10, the broad width surfaces facing each other; and the protruding portion includes a recessed portion (at the region where the protruding portion and planar portion connect) in which corresponding one of the side portions provided at both side portions at both sides of each of the broad width surfaces of the adjacent ones of the battery cells, the broad width surfaces facing each other, fits.

    PNG
    media_image5.png
    728
    672
    media_image5.png
    Greyscale

As to claim 4, the intermediate holders 115 are disposed between every adjacent battery cell 10 of the plurality of cells (Fig. 3).
As to claim 5, the planar portion of the intermediate holder 115 includes raised portions 115a on both sides which are disposed in an intermediate portion of the corresponding broad width surface and are absent in the outer peripheral portion of the corresponding broad width surface.
As to claim 6, the battery holder includes an end holder 115 configured to hold one end battery cell 10 which is disposed at an end of the plurality of cells 10 (Fig. 3). 

    PNG
    media_image6.png
    639
    672
    media_image6.png
    Greyscale

As to claim 7, the end holder shown above is provided at each of both ends of the plurality of cells 10 (see Fig. 3).
As to claim 8, the planar portion of the end holders are configured with raised portions 115a which are formed in an intermediate portion of a corresponding one of the broad surfaces of the battery cell 10 disposed at the end and no raised portions 115a are formed on the outer peripheral portion of the corresponding broad width surface of battery 10.
As to claim 9, the end holders 115 are configured such that the opposite side to the side facing the end battery 10 is a flat surface (see Fig. 3).
	As to claim 13, the battery holder 115 discussed above comprises a planar portion provided so as to coincide with a broad width surface of a rectangular battery cell 10 (the step of determining in advance is inherent to Lee as the dimensions of the various components are predetermined for subsequent assembly); and a protruding portion provided at an edge of each ends of the planar portion and protruding from the broad width surfaces, wherein the protruding portion includes a recess portion (region where the end protruding portion and the planar portion meet to define the recess).  The recessed portion of the holder is able to fit the side or corner portion of a given battery and does so on both ends of the holder (see marked up Fig. 3 above).
As to claim 14, the battery holder 115 discussed above comprises a planar portion provided so as to coincide with a broad width surface of a rectangular battery cell 10 (the step of determining in advance is inherent to Lee as the dimensions of the various components are predetermined for subsequent assembly); and a protruding portion provided at an edge of each ends of the planar portion and protruding from the broad width surfaces, wherein the protruding portion includes a recess portion (region where the end protruding portion and the planar portion meet to define the recess).  The recessed portion of the holder is able to fit the side or corner portion of a given battery and does so on both ends of the holder (see marked up Fig. 3 above).
As to claim 15, the planar portion of the end holders are configured with raised portions 115a which are formed in an intermediate portion of a corresponding one of the broad surfaces of the battery cell 10 disposed at the end and no raised portions 115a are formed on the outer peripheral portion of the corresponding broad width surface of battery 10.
As to claim 16, the planar portion of the end holders are configured with raised portions 115a which are formed in an intermediate portion of a corresponding one of the broad surfaces of the battery cell 10 disposed at the end and no raised portions 115a are formed on the outer peripheral portion of the corresponding broad width surface of battery 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application No. 2013/0089763) as applied to claim 1 above, and further in view of Yoon et al. (U.S. Patent No. 7,273,679) or Urano et al. (U.S. Patent Application No. 2011/0223454).
Lee does not explicitly teach of the internal cell design within the battery, particularly not teaching of the electrode body.
Lee does teach of prismatic shaped battery cells 10 (Fig. 3) and of connecting the electrodes therein to external terminals 11/12.  
Conventional prismatic cells in battery packs including wound electrode bodies such as that shown in Yoon wherein the wound electrode body is configured to be retained in a prismatic battery casing and respective current collecting sections are disposed on opposing narrow ends of the battery (Fig. 1).  This design is a well-known prismatic battery design.  Urano further teaches that the prismatic cells provide higher volumetric capacity than cylindrical cells and that conventional prismatic cells include a box (casing) and wound electrode body in the box.  The wound assembly further is conventionally known to include current collecting regions on each end in a direction along the axis of the wound assembly to which current collecting elements are connected.  With this configuration, an energizing path is made shorter to decrease connection resistance and increase output while also providing for a compact prismatic cell configuration (paras. [0005]-[0006]).  Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to configure the internal cell components to have any number of well-known configurations including the conventional design of Yoon or Urano since it would have provided a sufficient cell design for incorporation to a prismatic casing for a desired load demand and provided an energizing path made shorter to decrease connection resistance and increase output while also having provided for a compact prismatic cell configuration.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application No. 2013/0089763) as applied to claim 1 above, and further in view of Kawase et al. (U.S. Patent Application No. 2010/0203373) and Ueda et al. (U.S. Patent Application No. 2003/0003355).
	Lee does not teach of the thickness of a narrow width surfaces of the battery case being larger than that of the broad width surfaces (claim 11) or of an edge portion of each of the broad width surfaces which extends in a height direction has a thickness which gradually increases towards a corresponding one of the narrow width surfaces (claim 12).
	Ueda also teaches that the narrow end 8b of a prismatic battery casing 8 is thicker than the broad width side 8a (abstract, Fig. 10a, also shown in Fig. 10b, and corresponding disclosure).  Ueda discloses that providing a thinner width side 8a to a thicker narrow side 8b improves the efficiency of accommodating the battery elements in the casing 8 (para. [0006]), improves the energy density of the battery while also having sufficient pressure resisting strength (para. [0013]).  The corner portion 8c (Fig. 10a) or 44c (Fig. 10b) provides additional strength to the casing and sufficient resistance to expansion and deformation of the casing (paras [0071] and [0074]).
This configuration was known to provide advantages including, but not limited to, improving mechanical support to the battery in the presence of internal pressure increase and resistance to damage and malfunction thereby improving the reliability of the battery.
	Kawase discloses a battery casing wherein the thickness of a narrow width surface (thickness direction end) of the battery case being larger than that of the broad width surfaces (width direction surface; Figs. 2, 6) where a region connecting the thinner broad width and thicker narrower edges can be provided with a gradually increasing thickness between the two portions.

    PNG
    media_image7.png
    282
    596
    media_image7.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery case of Lee to have narrow ends with a larger thickness and the broad width surfaces of the prismatic casing as taught by either Kawase or Udea since it would have provided advantages including, but not limited to, improved mechanical support to the battery in the presence of internal pressure increase, prevented damage and malfunction and provided improved reliability of the battery.  In addition, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide for a gradual thickness between the narrow thicker edge portion and the broad narrower width portion as shown by Kawase or Ueda since it would have provided for improved mechanical stability of the casing and prevented deformation of the casing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2011/0200862 discloses a battery holder having a planar portion and protruding portion (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725